 

 

 

OA Tn WAAR A Shak D Sir. ICA Coust-
for tne Cotter) Diptrcrs EN WES Coens W >

 

 

 

 

 

 

 

 

outs
icyan Canine G Doe 616459
-V —
2 Sen Aer S

Tess YoVes bees ParemedsC

Theresa Grolae - Driver —

Ore seu TDR BINA Medak BawnneeS 706 QaSe Num\por

O41 S&S. te Stree te Ave Socket ¥ HS 19-C-1457

oes Bend ~woe F3A09S

 

‘Dor dy ecy:
\

. . ( .

+) Plains LS a! CANIN OF Minneseto. QNAA WS QW
aS chy WAADNET Webendaus Wns \G Bind Cos ihe tN
AVES Bi Aue, Carrae ty Live. ate wm Wao Lave ds

Cetvetions 1 EMS t. 3600 Cress eo Xv Se eget Wg G00

A) Dean dete UGe shee Conersynb Medel Gruices LL. Cy

Arouv> Na Mo Vhewess @
> on. Qres\ag Leo d Qoratno bi
_ot >. Gs due Survie ¥ Woon Ren d | rahe Theda C -

Case 2:19-cv-01457-WED Filed 10/04/19 Page 1of7 Document 1

 
 

C mpeg NE wok
49-C-1457

Case. WOM
TRICTC vat
4s 08 N DISTRI Tw

 

“En “he evenks on Note 6 rep yw JRA TTR No. kes

Lead Coxamedie kor ame ae Services,
LLC. and—hresa (Crru be Seve SO emelour cd

Noo, Set & Como, Andns. lovestues OF 999 3S) pth
AW. Sudte KX WoeM Ber , WOT 53095.
“eu DAV A Sy eS Corte ol SN Poon

Duispecer lor Glows go edral “E10. in Ma Rint
AAW | Seis! Qrow Se, wor Acre Von, Ne. Ve “oS em

Rw poole oh Ww Qo lence oe Ma Gorka 0)

\ west Lee Se Warn , WY» 539 3 dew
QUn OMnocegy Cal CA Lawton loan LIME Ney 9 0S reSPenwde A 6
OS. ar Cordins. +. mR Yokes eres 2 93‘4H( 04 em on
Bone 29 hoia ,

Mas Cali wo dolermine\ ad Whe decisten, OW pat ates
Wdwle 05655, pre-Conrer’S Condition tS be in hae A Ob,

\nemnsy \peinne, hnanseper de § ke Wessem MamMmonal Weep Pe \ pecans?
OL Rosle Suegried Gun dm rELINE, GoSpi nol Qer 2 allir Lalu

Abad On LASS Oo Coll 2 Where “Ban Gone
Yad Lo Wen tke Wwe Wervat Voor A

 

 

 

 

Qands awd lowes Contteu snes > unde Ada Awo

Rosa mre dic wr0ke. wrole to are coe Commer om oo lm lear &
wv ico \ Col lo phen Youn Oe non A Owey

 

 

Case 2:19-cv-01457-WED Filed 10/04/19 Page 2 of 7 Document 1
 

 

Diate A an Dhsoke por awh wrote & th be ambulance
wore 900 wre. Roles weees Spans —owe Plas NUNS

Too. tn me. Conners, Argrts “ote. SSwt> recede ups
Cranes 0fgDS'" gM Qrote hurts £QrdeslS asin ove AD Me hen\

Less! lek 4 Mal Qattice: 3.05 Pye Qiaces whan a Qalient \s Lrora\4
io Gnd toed Mebicalsons & we fos Vad onn, Ocbve tn Chrcumshwe
\adrore ae Spcgelen Bh See Pion tt Wm manerct and
Qccenss to 2 Wasp | \S \oassenvuch eon Wa Orecioos,
Emo boc nn Cente. Le. Mr. Convers Like Laps Not -
Noreen, Yn Are Ana \ouncess \pe wats GAS Ou Oo less -
_repersts! Weypensstoa Colereck Gane se Comet Control Ay
ol frral ted Lun Qun Mournrertet Vere tte) (ncode at |
(oe Le Wren Br | owe, WIE SOILS and Gur Keeor*y
aS \.9 Miles Keen Wine Onissor MY. Qreceduve Ror oper* _
Cn dns oa ole on Qunleviancg ax7> Condoebred ow biv* deine,
a hole. \wheo We \Rene oO. Air biota thon Qiacive Needle.
Qesa tabs So SA inte Sp Wee Come Qe ote we Avo re
es ow Welw Nuo ts Wor: Rokoss \yod \epoed Wee . Lhe 4

Lunas UN Glace mr. Reker, ran Qreceedod dos Clos. Ue
©. wen “QRS Us dene Oo Serer ies ale foot Mor Conver
Awe G2 ee Gyn Qed Qusseibe or ossted oc Wad
tue Censor Le we Qileas Go Garten Sve = Pongal
Anche Pear dur Ling Wetwwre\ ree advo Canorors as

oer’ Se Coma lomee Ano LIA Lilereay Lin en

Tht seas gaat Yeo ore QWesst cow S oud Beth Ione

Sten Sins, Lares te ce Hong & Oks te ore ad Dy

Leora, Sore PRRARILIEE ALEHAADGE PERRO AG
a ne OD, Bose 0 \\ Ware doom,

 

 

 

 

 

 

 
 

 

 

hoy Wee Ub Mw - Canners Con diiier Wes So CFT Mg 10) ergo

“BuO OW Prete dure “SS Overe ta a Waegite\ they he Shey id
Rot we wen Cenctarrs Lk alone 2 Qwale te ondure a
Crate durce ie wacky Sed “ts have Wes Severn Rurort
Dhosie! af Spender \ Sears LYS QW d Us pigurnnen.

THe, ons Meare en Ornyectstorer\5 “So te Orolo tueContey
Ayre LSandon sPEkokton a Gain Ona wee Losin @oke & Apc 4o cegoct
Owns aos WROD St We-Cenwnor Wrol useot foSulk ia WanesieeS oar,
Qed as Suflecditn \Nok Cosfshr Vs, NX, To. Mae vx olaced

tS bein Nolamod en DOT Bm ts Wo. oka lpeCavce ao, Loeo ld
| (Lo Valeo se ar pow brecn, Qos Gps Losere \padve, 'UnCoopermtiue

AX \ypgecdscUne. aisinextve | Clee ly Quin rion, AY me Yeh\os
+)

 

Lowe Orn to Me fst OX Media| LOE eyo yo LIaA yperrer USCA

 

fay Wow or leptin Angp Heke wow Causes Padre OW Waa
Wn on ivy \ests and hed Ger lwiacrh Pwo
wa Hopi \ week rer on Hs] | 715 Ue (aol
Where Th wher SApcled Ceri and wader ean Meds

Ch ao Vohotice cp ltole Como ane: Osa Honalle Dnfectten -fegon
aaa OL Pate Sure Aho tWAD hat ot Voc used Over and

 

 

 
 

 

ly Sesto “Bemengss OA wendt Mor. Yoder | | bees Coobe._
Ord Lig Dee Gregor, medion Series LL Ce

ee

Sur oy Hips oso" ter Ovie * Suferden,, tun sors

Swakemnern OR Reson Ae\\norer\ weak never 0 te Bre. CarunrarS
Pig dy | naehS ~~ Seu, QLCa ss “Ky Medterct ove ey,

" Ahetin op LaserQeve Memrert& | Vespa | Unere Ver hod

Saved Wedges, Lola wow “ee ASAS Ghar te Seed
ak We OR. Noh Woes We ed, TALBS ber ary and

oN botore Dat * Bueber Medien \ eet’ here fod liv,
& Vane tas: Csvunay Ate and free frowe Uurae d and nrescSier5

Gapnbsa OVA Oo oresS Oaks or Crchedure ama to Mreetn and

Crates Aron. awr SOurawee opie 3 Su wk, Caso has has ted
»

“Yo aes, Su On Gar Podetet sone on Sut NorkurevS And Nebr ow

| “asks BROW IST vor. Cenrer - Oo a\to Wadi ar \ Pol GF ePkice,

We Cevrer alr SeekeS Aang andr all Past and

_N Soke Meir Cees Woot Ma cn Se rem Petrone + dish igri wet
Qhosod Leen Wan lo Mor, Bs 4 pos. Grbbe -

ma Coney ‘ould Lape “be ceGerue dre MXkWey te

QAMEN Ss Ass Conve lastwir OX Bodh AAvie mode Ke oblams, Count: \
oe RNWAOM VS Caer en so eivn, LP ‘

“Boron Ce. Conver Doc 4 bI LS;

“Dre Comoladur Giled Of Algrod Rletwhis KAR

 

 

 

pereomilec ors 301 . Woes XS ben, Covveckibna, V/V:

QO. Wek YWOoo
Nevo Usren wot <0

Case 2:19-cv-01457-WED Filed 10/04/19 Page 5of7 Document 1
 

 

 

 

C. Sue SAAD

\_} em Sur bor Nid leton Ce dere \ leans Unaware
2% 9.5.2 5 (>>:

-AWw7

tA Zam ving Under Start law -the Slate Chi Zen Ail
OS Ane Placa eels) 1s (ace \ A\eteren’+ from

We Stade CXAZENsnP ob ever daben dave, aud Nhe
Gua cont ay Meotey a* sla Kein AW CaSe Cnot
Combine \Werests AWS Costs ) 1s 8 950,000.90

4

OO. Gn the event op ting i this actron Mr. [onner regve Sts
| 6 an
Mao CorcdS €2e5 Reckrbully te (nn Sineate Ray Mon ats 850,000

or aM autards in Case ‘bo be FOLA to PlacattHe’s tame +e
Ask acteurs .

E. Ww 4 Bern A
TX] Men Demand - Twos @ Gory to hear muy Case

: aoe
Seke & Wis D4 BO oF Vole Bo 19.
a Aap st po Wy Submi\te A

 

OREO CRDAMIET —

Ble aS
QnA LES Orisonec “A. VOW oe

VIS Bok YOOO pao Usher pot 53950

ne

Case 2:19-cv-01457-WED Filed 10/04/19 Page 6of7 Document 1
 

 

 

Re vest No Qrecwe<& Tan DIBA OF Opocs LW arses Pree LNs,

CQ Kua, Qa e- ‘

BK FE Do Cespesst ook EH be ad\ased fe Cie Anis Comet vowhoot
Que ne Qawwe Lee D one Comlektd o Cages to Proceed IW Ake
Aske. Ct Corse Lo dinnn + Fre Couns, Wn See Gwe attatehed

Te Aw Awe Comelatnd :

 

Case 2:19-cv-01457-WED Filed 10/04/19 Page 7 of 7 Document 1
